     Case 2:20-cv-01251-JFW-JPR Document 24 Filed 03/17/21 Page 1 of 3 Page ID #:119



 1

 2
                                                                      JS-6
 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
 8
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9
                                     WESTERN DIVISION
10
      UNITED STATES OF AMERICA,                No. CV 20-1251-JFW (JPRx)
11
                 Plaintiff,
12                                             CONSENT JUDGMENT OF FORFEITURE
                       v.
13
      $620,000.00.IN U.S. CURRENCY,
14
                 Defendant.
15
      _______________________________
16    YUE MA,
17               Claimant.
18

19

20

21

22          Plaintiff and claimant Yue Ma (“Claimant”) have made a
23    stipulated request for the entry of this Consent Judgment, resolving
24    this action in its entirety.
25          The Court, having considered the stipulation of the parties, and
26    good cause appearing therefor, HEREBY ORDERS ADJUDGES AND DECREES:
27          1.    Claimant Yue Ma asserts an interest in the defendant
28    $620,000.00 in U.S. currency (the “defendant currency”) and has filed
     Case 2:20-cv-01251-JFW-JPR Document 24 Filed 03/17/21 Page 2 of 3 Page ID #:120



 1    a claim and answer in this case.        The defendant currency was seized

 2    from Claimant, and no other person or entity is believed to have any

 3    claim or interest therein.       Notice has been given and published as

 4    required by law and the Local Rules of this Court.           No other claims

 5    or answers were filed, and the time for filing claims and answers has

 6    expired.

 7          2.    The following shall be returned to Claimant:

 8                a.    $75,000.00 of the defendant currency.

 9          3.    The following shall be forfeited to the United States

10    pursuant to 18 U.S.C. §§ 981(A)(1)(a) and 1594 and disposed of

11    according to law, and no other right, title, or interest shall exist

12    therein:

13                a.    The remaining $545,000.00 of the defendant currency,

14    plus the interest earned by the United States on the entire amount of

15    the defendant currency since seizure.

16          4.    The United States of America, its agencies, agents, and

17    officers, including employees and agents of the Federal Bureau of

18    Investigation, as well as all agents, officers, employees and

19    representatives of any state or local government or law enforcement

20    agency involved in the investigation or prosecution of this matter,

21    are released from any and all claims, actions or liabilities arising

22    out of or related to the seizure and retention of the defendant

23    currency and/or the commencement of this civil forfeiture action,

24    including, without limitation, any claim for attorneys’ fees, costs

25    or interest which may be asserted on behalf of Claimant against the

26    United States, whether pursuant to 28 U.S.C. § 2465 or otherwise.

27    Claimant has waived any rights he may have to seek remission or

28    mitigation of the forfeiture.

                                              2
     Case 2:20-cv-01251-JFW-JPR Document 24 Filed 03/17/21 Page 3 of 3 Page ID #:121



 1          5.    The Court finds that there was reasonable cause for the

 2    seizure of the defendant currency. This judgment shall be construed

 3    as a certificate of reasonable cause pursuant to 28 U.S.C. § 2465 as

 4    to the defendant currency.

 5          IT IS SO ORDERED.

 6

 7    DATED: March 17, 2021        ____________________________
                                   HONORABLE JOHN F. WALTER
 8                                 UNITED STATES DISTRICT JUDGE
 9

10
      Presented by:
11
      TRACY L. WILKISON
12    Acting United States Attorney
      BRANDON D. FOX
13    Assistant United States Attorney
      Chief, Criminal Division
14    STEVEN R. WELK
      Assistant United States Attorney
15    Chief, Asset Forfeiture Section

16
      /s/ Jonathan Galatzan
17    JONATHAN GALATZAN
      Assistant United States Attorney
18
      Attorneys for Plaintiff
19    United States of America
20

21

22

23

24

25

26

27

28

                                              3
